Order allowing in part and denying in part plaintiff’s motion for an examination of defendants before trial and a discovery and inspection of certain records modified by allowing an examination of both defendants as to items 53-56, both inclusive; items 58-85, both inclusive, and an examination of defendant McAneny as to item 46. As thus modified, the order is affirmed, with ten dollars costs and disbursements to the appellant; examination to proceed on ten days’ notice. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.